NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


In the Interest of D.S. and G.S., children.   )
                                              )
                                              )
C.S.,                                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D16-1574
                                              )
DEPARTMENT OF CHILDREN AND                    )
FAMILIES, GUARDIAN                            )
AD LITEM PROGRAM, and J.S.,                   )
                                              )
              Appellees.                      )
                                              )

Opinion filed November 16, 2016.

Appeal from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Richard F. Joyce of Law Office of Richard
F. Joyce, P.A., Miami, for Appellant.

Stephanie C. Zimmerman, Bradenton,
for Appellee Department of Children and
Families.

Sara Goldfarb, Sanford, for Appellee
Guardian Ad Litem Program.

Whitney Coyne of Coyne Law, P.A.,
Sarasota, for Appellee J.S.
SLEET, Judge.

              C.S., the natural mother of D.S. and G.S., appeals an order denying her

motion to vacate an order closing the case and terminating the court's jurisdiction over

the case. The proceeding that led to the entry of the order closing the case had been

entered on the court's "own motion" without proper notice to the mother, and the order

was entered over objection by the Department of Children and Families and the mother.

In light of the Department's concession of error in this case, we decline to discuss all of

the proceedings below. We observe only that prior to entering the order closing the

case, the trial court had orally adjudicated the children dependent, but it had failed to

enter a written order adjudicating the children dependent and it had failed to conduct a

disposition hearing. The Department concedes that, under the facts in this case, the

trial court was required to conduct a disposition hearing under section 39.521, Florida

Statutes (2015), before closing the case and terminating jurisdiction. Accordingly, we

reverse and remand for the trial court1 to enter a written order adjudicating the children

dependent, hold a properly noticed disposition hearing, and enter a disposition order.

The children shall remain in their current placement pending the entry of a disposition

order.

              Reversed and remanded.


NORTHCUTT and KHOUZAM, JJ., Concur.




              1
                  A successor judge has been appointed to handle the case.


                                            -2-